DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
The current application contains device and method claims. However, currently, they are linked to each other, such as device claims 1 and 3-5 correspond method claims 15-18, etc. Accordingly, at this stage of application, identical species of device and method claims shall be examined together.
At least Claims 1 and 15 are generic to the following disclosed patentably distinct device and method species:
Species 1 (for device and method) is shown in Fig. 3.
Species 2 is shown in Fig. 4.
Species 3 is shown in Fig. 5.
Species 4 is shown in Fig. 6.
Species 5 is shown in Fig. 7.
The species are independent or distinct from each other because they have different coupling of word lines and bit lines connected to various transistors of an 8-transistors SRAM cell. For example, in Fig. 3, a passgate transistor T1 (transistors numbers are shown in Fig. 2) is connected to a write word line WWL coupled to a frontside metal rail and a read transistor T8 is connected to a read word line RWL coupled to a buried metal rail, while in Fig. 4, a passgate transistor T1 is connected to a write word line WWL coupled to a buried metal rail and a read transistor T8 is coupled to a front read word line RWL coupled to a front metal rail; similar differences could be found for other six transistors of SRAM cells belonging to different species. Accordingly, disclosed different Species 1-5 have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed device species and a single method species, related to the chosen device species, for prosecution on merits (where “related” means that the difference between the chosen device and method species may be only in a word: “fabricating” or “forming”, while connections to the word lines, bit lines, and frontline and buried metal rails is the same), to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least some of the following reasons apply: 
the inventions require a different field of search (for example, searching different electronic resources, or employing different search queries); 
the prior art applicable to one invention would not likely be applicable to another invention;
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include 
(i) an election of a device species and a corresponding method species to be examined even though the requirement may be traversed (37 CFR 1.143) and 
(ii) identification of the claims encompassing the elected species, including any claims subsequently added. 
An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 08/15/22